PER CURIAM.
Following our remand to the trial court for the holding of an evidentiary hearing on the question of appellant’s competency to stand trial on April 16, 1973, on charges of breaking and entering with intent to commit a felony, to wit, grand larceny, which resulted in conviction and imposition of a five-year sentence, an evidentiary hearing was held by the trial court on September 23, 1974. The following day, September 24, 1974, the trial court entered its order finding that appellant was sane on the date of his trial and therefore was competent to be tried based on the evidence adduced at the hearing mandated by this court’s order on rehearing dated July 18, 1974.
It now appearing that there has been a finding that appellant was competent at the time of his trial and that said finding is supported by the evidence adduced at the September 23, 1974, hearing, the judgment of conviction on charges of breaking and entering with intent to commit a felony, to wit, grand larceny, and the sentence imposed thereupon is hereby
Affirmed.
SPECTOR, Acting C. J., and BOYER and McCORD, JJ., concur.